Order, entered on October 30, 1963, granting summary judgment, and judgment entered thereon, unanimously reversed on the law, with costs to appellant, and the motion for summary judgment denied. At least two questions of fact presented issues which preclude the relief requested. These issues are whether the intent of the parties was that, failing consummation of the transaction, the broker’s compensation was to be limited to $1,000; and whether the defendant was bound to accept financing upon the conditions that were imposed by the proposed loan. Concur — Botein, P. J., McNally, Stevens, Eager and Stener, JJ.